,   .

                                UNITED STATES DISTRICT COURT FILEDINO E
                     FOR THE EASTERN DISTRICT OF NORTH                CAfb9;LIN~12~
                                  WESTERN DIVISION                            Peter A. Moore Jr: Qart _
                                   NO. 5:20-CR-305-M                          USDlstrictCourt .,
                                                                              Eastern District of NC

        UNITED STATES OF AMERICA                        )
                                                        )            SUPERSEDING
                     V.                                 )             INDICTMENT
                                                        )
        CHARLES ANTHONY PITTMAN                         )

              The Grand Jury charges that:



                                             COUNT ONE

              On or about May 30, 2020, in the Eastern District of North Carolina, the

        defendant, CHARLES ANTHONY PITTMAN, aiding and abetting others both known

        and unknown to the Grand Jury, maliciously damaged and destroyed by means of fire

        and an explosive, a building, the Market House, located at Market Square,

        Fayetteville, North Carolina, in whole and in part owned and possessed by the City

        of Fayetteville, an organization receiving Federal financial assistance, and as a result

        of such conduct, the defendant created a substantial risk of injury to any person, in

        violation of Title 18, United States Code, Sections 844(£)(1), 844(£)(2), and 2.




                             (Remainder of page left intentionally blank.)




                Case 5:20-cr-00305-M Document 21 Filed 07/29/20 Page 1 of 4
                                    COUNT TWO

      On or about May 30, 2020, in the Eastern District of North Carolina, the

defendant, CHARLES ANTHONY PITTMAN, did knowingly use a cellular phone,

the internet, and a motor vehicle, facilities of interstate and foreign commerce, with

the intent (1) to promote, encourage, participate in, and carry on a riot, and (2) to

commit any act of violence in furtherance of a riot, as those terms are defined in Title

18, United States Code, Section 2102, and thereafter performed other overt acts to

promote, encourage, participate in, and carry on a riot, and to commit any act of

violence in furtherance of a riot, that is (1) the defendant displayed a gasoline

container to an assemblage of persons surrounding the Market House, Fayetteville,

North Carolina, and (2) the defendant poured gasoline onto the floor of the Market

House, Fayetteville, North Carolina, all in violation of Title 18, United States Code,

Section 2101(a).




                    (Remainder of page intentionally left blank.)




                                           2



        Case 5:20-cr-00305-M Document 21 Filed 07/29/20 Page 2 of 4
                                FORFEITURE NOTICE

      The defendant is hereby given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of the offense(s) set forth in the foregoing Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(B), any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of such violation(s), and pursuant to Title 18, United

States Code, Section 844(c) and Title 28, United States Code, Section 2461(c), any

explosive materials involved or used or intended to be used in the violation(s).

      If any of the above-described forfeitable property, as a result of any act or

omission of the defendant -

      (1)    cannot be located upon the exercise of due diligence;

       (2)   has been transferred or sold to, or deposited with, a third person;

      (3)    has been placed beyond the jurisdiction of the court;

      (4)    has been substantially diminished in value; or

      (5)    has been commingled with other property which cannot be subdivided

             without difficulty,




                     (Remainder of page intentionally left blank.)




                                            3



         Case 5:20-cr-00305-M Document 21 Filed 07/29/20 Page 3 of 4
it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of said defendant up to the value of

the above forfeitable property.




                                                    2-«8-qo
                                                            DATE

ROBERT J. HIGDON, JR.
United States Attorney



BY:;;Zf>¢s
Assistant United States Attorney




                                           4



        Case 5:20-cr-00305-M Document 21 Filed 07/29/20 Page 4 of 4
